April 29, 2016 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: Dreyfus BASIC Money Market Fund, Inc. 1933 Act File No.: 33-46490 1940 Act File No.: 811-06604 CIK No.: 0000885409 Dear Sir/Madam: Transmitted for filing is Form N-CSR for the above-referenced series of the Registrant for the annual period ended February 29, 2016. Please direct any questions or comments to the attention of the undersigned at (412) 234-2057. Very truly yours, /s/ Vickie Walton Vickie Walton Paralegal Enclosures
